DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13, 15 and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Arguments
Applicant’s arguments, see Supplemental Remarks filed on 12/27/2021, with respect to current claims 1-13, 15 and 17 (now also applicable to rejoined claims 18-20) have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 
The previous specification objection regarding specification paragraph 21 has been considered and is now withdrawn as a result of the specification amendment.
The previous claim objection regarding claim 1 has been considered and is now withdrawn as a result of the amendment to claim 1.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejection regarding claim 16 has been considered and is now moot as a result of the cancelation of claim 16.   

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Rowan P. Smith, Reg. No. 64198, on December 27, 2021.
The application has been amended as follows: 

Amended, independent claim 1 recites “configured to generate an RF signal;” on line 2.
Change “an RF signal;” to “a RF signal;” on line 2.
Claim 1 should now recite “configured to generate a RF signal;” on line 2.

	Amended, independent claim 1 recites “and the electromagnetic energy radiated by the first electrode and/or the second electrode causes the electrodeless bulb” on lines 27-28.
	Amend claim 1 to instead recite “and the electromagnetic energy radiated by the first electrode causes the electrodeless bulb” on lines 27-28 for further clarity.

	Amended, independent claim 1 recites “configured to filter dead pathogens in the fluid or gas.” on line 35.
	Change “filter dead pathogens” to “filter the pathogens” on line 35 to maintain consistency.
	Claim 1 should now recite “configured to filter the pathogens in the fluid or gas.” on line 35.

	Dependent claim 2 recites “The apparatus of” on line 1.
	Amend claim 2 to instead recite “The purification apparatus of” on line 1 to maintain consistency.

Dependent claim 3 recites “The apparatus of” on line 1.
	Amend claim 3 to instead recite “The purification apparatus of” on line 1 to maintain consistency.

Dependent claim 4 recites “The apparatus of” on line 1.
	Amend claim 4 to instead recite “The purification apparatus of” on line 1 to maintain consistency.

Dependent claim 5 recites “The apparatus of” on line 1.
	Amend claim 5 to instead recite “The purification apparatus of” on line 1 to maintain consistency.

Dependent claim 6 recites “The apparatus of” on line 1.
	Amend claim 6 to instead recite “The purification apparatus of” on line 1 to maintain consistency.

Dependent claim 7 recites “The apparatus of” on line 1.
	Amend claim 7 to instead recite “The purification apparatus of” on line 1 to maintain consistency.

Dependent claim 8 recites “The apparatus of” on line 1.
purification apparatus of” on line 1 to maintain consistency.

Dependent claim 9 recites “The apparatus of” on line 1.
	Amend claim 9 to instead recite “The purification apparatus of” on line 1 to maintain consistency.

Dependent claim 10 recites “The apparatus of” on line 1.
	Amend claim 10 to instead recite “The purification apparatus of” on line 1 to maintain consistency.

Dependent claim 11 recites “The apparatus of” on line 1.
	Amend claim 11 to instead recite “The purification apparatus of” on line 1 to maintain consistency.

Dependent claim 12 recites “The apparatus of” on line 1.
	Amend claim 12 to instead recite “The purification apparatus of” on line 1 to maintain consistency.

Dependent claim 13 recites “The apparatus of” on line 1.
	Amend claim 13 to instead recite “The purification apparatus of” on line 1 to maintain consistency.



Dependent claim 15 recites “The apparatus of” on line 1.
	Amend claim 15 to instead recite “The purification apparatus of” on line 1 to maintain consistency.

Dependent claim 17 recites “The apparatus of claim 1, wherein the apparatus is selected” on line 1.
	Amend claim 17 to instead recite “The purification apparatus of claim 1, wherein the purification apparatus is selected” on line 1 to maintain consistency.

	Now rejoined, amended, independent claim 18 recites “producing, by an RF signal source, an RF signal;” on line 3.
	Amend claim 18 to instead recite “producing, by a radio frequency (RF) signal source, a RF signal;” on line 3 for further clarity.

	Now rejoined, amended, independent claim 18 recites “and through the chamber so that” on lines 18-19.
	Add “internal” in front of ‘chamber so that’ on line 19 to maintain consistency.
	Claim 18 should now recite “and through the internal chamber so that” on lines 18-19.




	Add “internal” in front of ‘chamber and wherein the’ on line 22 to maintain consistency.
	Claim 18 should now recite “to flow out of the internal chamber and wherein the” on lines 21-22.

	Now rejoined, amended, independent claim 18 recites “by the first electrode and/or the second electrode causes the electrodeless bulb to emit ultraviolet light to kill pathogens in the fluid or gas passing through the chamber, and wherein the purification system” on lines 25-27.
	Amend claim 18 to instead recite “by the first electrode causes the electrodeless bulb to emit ultraviolet light to kill pathogens in the fluid or gas passing through the internal chamber, and wherein the purification system” on lines 25-27 for further clarity and to maintain consistency.

	Now rejoined, amended, independent claim 18 recites “of the post to the chamber and at a second” on line 30.
	Add “internal” in front of ‘chamber and at a second’ on line 30 to maintain consistency.
	Claim 18 should now recite “of the post to the internal chamber and at a second” on line 30.


	Add “internal” in front of ‘chamber, wherein’ on line 31 to maintain consistency.
	Claim 18 should now recite “in fluid communication with the internal chamber, wherein” on line 31.

	Now rejoined, amended, independent claim 18 recites “to filter out or collect dead pathogens in the fluid or gas;” on line 32.
	Amend claim 18 to instead recite “to filter the pathogens in the fluid or gas;” on line 32 to maintain consistency.

Other References Considered
NeCamp (U.S. 2012/0161031 A1) (hereinafter “NeCamp”) teaches a method and apparatus for treating materials using electrodeless lamps (see NeCamp FIG. 2, a treatment system 200) (see NeCamp paragraph 42 – “…a treatment system 200…”) including a fluid inlet 204, a fluid 202, a lamp 201, an energy source 203, and a fluid outlet 205 (see NeCamp paragraph 10 – “A water purification system for making potable water is provided comprising an electrodeless lamp excited by an energy source outside the lamp.”) (see NeCamp paragraph 11 – “An electrodeless lamp for treating fluids with radiation from the lamp is constructed.  The lamp has a first end and a second end and is comprised of an inner tube and an outer tube…”) (see NeCamp paragraph 42 – “…a treatment system 200 that can be used for treating fluids wherein a fluid inlet 204 provides fluid 202 for treatment, the fluid 202 is exposed to the radiation from the lamp 
	Similarly, NeCamp does not explicitly teach a first electrode and a second electrode, wherein the internal chamber is defined by first and second boundaries that are separated by a distance that is less than a wavelength of the RF signal so that the internal chamber is sub-resonant and that is greater than the outer diameter of the electrodeless bulb, the first electrode and the second electrode are outside the electrodeless bulb and the electrodeless bulb is positioned between the first electrode and the second electrode, the input port is configured to enable a fluid or gas to flow into and through the internal chamber so that a first portion of the fluid or gas flows between the first electrode and the electrodeless bulb and a second portion of the fluid or gas flows between the second electrode and the electrodeless bulb and the output port is configured to enable the fluid or gas to flow out of the internal chamber and wherein the first electrode, the second electrode, and the internal chamber form a first structure that is configured to capacitively couple an electromagnetic energy into the electrodeless bulb when the electrodeless bulb is positioned within the internal chamber between the first and second electrodes and the electromagnetic energy radiated by the first electrode causes the electrodeless bulb to emit ultraviolet light to kill pathogens in the fluid or gas passing through the internal chamber, and wherein the purification system includes a support structure configured to hold the electrodeless bulb between the first electrode and the second electrode, wherein the support structure includes a clamp configured to couple to the electrodeless bulb and a post coupled at a first end of the post to the internal chamber and at a second end of the post to the clamp, and a 

Obee et al. (U.S. 2003/0206833 A1) (hereinafter “Obee”) teaches an electrodeless ultraviolet discharge fluid remediation system (see Obee FIG. 6) including a lamp 44, a gas filled cylinder, bases 45, a start-up power supply 48, and electrodes 47 (see Obee paragraphs 1 and 8) (see Obee paragraph 22 – “…includes lamps in which electrodes are provided…the electrodeless lamp 44…has bases 45 in addition to the gas filled cylinder 46, there being electrodes 47 extending from each base into the cylinder 46.  During ignition, a start-up power supply 48…”).  However, Obee does not explicitly teach wherein the chamber is defined by first and second boundaries that are separated by a distance that is less than a wavelength of the RF signal so that the chamber is sub-resonant and that is greater than the outer diameter of the electrodeless bulb, the first electrode and the second electrode are outside the electrodeless bulb and the electrodeless bulb is positioned between the first electrode and the second electrode, the input port is configured to enable a fluid or gas to flow into and through the chamber so that a first portion of the fluid or gas flows between the first electrode and the electrodeless bulb and a second portion of the fluid or gas flows between the second electrode and the electrodeless bulb and the output port is configured to enable the fluid 
Similarly, Obee does not explicitly teach wherein the internal chamber is defined by first and second boundaries that are separated by a distance that is less than a wavelength of the RF signal so that the internal chamber is sub-resonant and that is greater than the outer diameter of the electrodeless bulb, the first electrode and the second electrode are outside the electrodeless bulb and the electrodeless bulb is positioned between the first electrode and the second electrode, the input port is configured to enable a fluid or gas to flow into and through the internal chamber so that a first portion of the fluid or gas flows between the first electrode and the electrodeless bulb and a second portion of the fluid or gas flows between the second electrode and the electrodeless bulb and the output port is configured to enable the fluid or gas to flow out of the internal chamber and wherein the first electrode, the second electrode, and 

Frederick et al. (U.S. 2010/0283389 A1) (hereinafter “Frederick”) teaches a purification apparatus (see Frederick FIG. 7, coaxial waveguide 700) (see Frederick FIGS. 11-12, coaxial waveguide 1100) (see Frederick FIG. 17, coaxial waveguide 1710) (see Frederick claim 1) (see Frederick paragraphs 96, 100-101 and 106) comprising a radio frequency (RF) signal source (see Frederick FIG. 17, RF source 1702) configured to generate a RF signal (see Frederick paragraph 106), a first electrode (see Frederick Examiner’s note:  FIG. 7 is a detailed figure of item 1710 in FIG. 17.  Furthermore, FIGS. 11-12 are a modification of FIG. 7, and FIGS. 11-12 are also the detailed figures of item 1710 in FIG. 17) (see Frederick paragraph 96 – “…an external electrode that forms the center conductor 704…An RF source, connected between the center conductor 704 and the ground conductor 708 and 708’…cause light emission from the bulb 702.”), a second electrode (see Frederick FIG. 7, outer conductors 708, 708’) (see Frederick FIG. 11, outer conductors 1110, 1110’) (see Frederick FIG. 17, a coaxial waveguide/lamp 1710) (Examiner’s note:  FIG. 7 is a detailed figure of item 1710 in FIG. 17.  Furthermore, FIG. 11 is a modification of FIG. 7, and FIG. 11 is also the detailed figure of item 1710 in FIG. 17) (see Frederick paragraph 111 – “…one external electrode through the center hole of the bulb forms the center conductor of the coax; and a second electrode in the form of a wire-mesh surrounding the bulb forms the ground/shield of the coax.  The bulb…it is completely enclosed with no metal electrodes inside the bulb.  An electrode…is passed through the center hole of the bulb.  A second electrode that is in a form of a wire-mesh…wraps around the outer diameter of the bulb.  This second electrode acts as the ground plane (shield) for the coaxial waveguide…”), and a conduit (see Frederick FIG. 17, coaxial waveguide 1710) that includes an input port (see Frederick FIG. 17, inlet item not shown), an output port (see Frederick FIG. 17, outlet item not shown), and a chamber (see Frederick FIG. 17, waveguide 1710 including hollow cavity 404 as depicted in FIG. 7) (see Frederick FIG. 17, waveguide 1710 including hollow cavity/core 1112 as depicted in FIGS. 11-12) that 


Allowable Subject Matter
Claims 1-13, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, James Lodovico Moruzzi (G.B. 2399216 A) (hereinafter “James”) (see attached foreign document) and Espiau et al. (U.S. 2011/0204784 A1) (hereinafter “Espiau”) are considered the closest prior arts.  Specifically, James teaches a purification apparatus (see James FIG. 1) (see James page 6 – “According to another aspect of the present invention there is provided an ultraviolet light source assembly comprising a first optically transparent electrode, electrically connectable to a radio frequency energy generator; a second electrode, separate from said first electrode and electrically connectable to said radio frequency energy generator; and an ultraviolet bulb, wherein said first and second electrodes are arranged to excite said ultraviolet bulb with radio frequency energy receivable from the generator.”) comprising:
a radio frequency (RF) signal source configured to generate an RF signal (see James FIG. 1, a radio frequency generator 60 including electrical contact points 40, 42) (see James page 10 – “The energy generator may be a radio frequency energy generator or a microwave energy generator (e.g. a magnetron).”) (see James page 12 – “The electrodes 30, 32 connect via electrical contact points 40, 42 to radio frequency generator 60.  In use, the radio frequency generator acts as a pulsed radio frequency excite a resonant circuit via the electrodes 30, 32 and thus to provide pulsed radio frequency excitation energy to the ultraviolet bulb 10 which emits ultraviolet radiation.”);
a first electrode electrically coupled to the RF signal source (see James FIG. 1, a first electrode 30) (see James page 6 – “According to another aspect of the present invention there is provided an ultraviolet light source assembly comprising a first optically transparent electrode, electrically connectable to a radio frequency energy generator; a second electrode, separate from said first electrode and electrically connectable to said radio frequency energy generator…”), wherein the first electrode is configured to receive the RF signal and to convert the RF signal into electromagnetic energy that is radiated by the first electrode (see James page 6 – “According to another aspect of the present invention there is provided an ultraviolet light source assembly comprising a first optically transparent electrode, electrically connectable to a radio frequency energy generator; a second electrode, separate from said first electrode and electrically connectable to said radio frequency energy generator; and an ultraviolet bulb, wherein said first and second electrodes are arranged to excite said ultraviolet bulb with radio frequency energy receivable from the generator.”) (see James pages 11-12 – “First 30 and second 32 semi-cylindrical mesh optically transparent electrodes are provided within the enclosure 20 and locate proximal to the inner wall thereof…The electrodes 30, 32 connect via electrical contact points 40, 42 to radio frequency generator 60.  In use, the radio frequency generator acts as a pulsed radio frequency excitation system to excite a resonant circuit via the electrodes 30, 32 and thus to provide pulsed radio frequency excitation energy to the ultraviolet bulb 10 which emits ultraviolet radiation.”);
a second electrode (see James FIG. 1, a second electrode 32) (see James page 6 – “According to another aspect of the present invention there is provided an ultraviolet light source assembly comprising a first optically transparent electrode, electrically connectable to a radio frequency energy generator; a second electrode, separate from said first electrode and electrically connectable to said radio frequency energy generator; and an ultraviolet bulb, wherein said first and second electrodes are arranged to excite said ultraviolet bulb with radio frequency energy receivable from the generator.”) (see James pages 11-12 – “First 30 and second 32 semi-cylindrical mesh optically transparent electrodes are provided within the enclosure 20 and locate proximal to the inner wall thereof…The electrodes 30, 32 connect via electrical contact points 40, 42 to radio frequency generator 60.  In use, the radio frequency generator acts as a pulsed radio frequency excitation system to excite a resonant circuit via the electrodes 30, 32 and thus to provide pulsed radio frequency excitation energy to the ultraviolet bulb 10 which emits ultraviolet radiation.”);
a conduit (see James FIG. 1, a tubular housing 70) that includes an input port (see James FIG. 1, a fluid inlet 72), an output port (see James FIG. 1, a fluid outlet 74), and a chamber (see James FIG. 1, enclosure 20), wherein the input port and the output port are in fluid communication with the conduit (see James FIG. 1, the input port (inlet 72) and the output port (outlet 74) are in fluid communication with the conduit (tubular housing 70)) (see James page 12 – “The enclosure 20 locates within tubular housing 70.  The housing 70 has a fluid inlet 72 and a fluid outlet 74 provided thereto.  In use, fluid flows from the inlet 72 past the enclosure 20 and towards the outlet 74.  As the fluid flows past the enclosure 20 it is irradiated with UV radiation produced by the ultraviolet bulb 10…the fluid is water and the dominant wavelength of emitted UV radiation is 254 nm.”), and the chamber is configured to receive an electrodeless bulb that has an outer diameter (see James FIG. 1, an ultraviolet bulb 10 including an outer diameter) (see James page 3 – “…the ultraviolet light source comprises a single ultraviolet bulb.  Suitably, the single ultraviolet bulb nests within a region defined by the first and second electrodes.  It will be appreciated that a distance will generally exist between the bulb and the electrodes…The ultraviolet bulb may have any suitable shape and size…Typical bulb diameters are from 5 to 200 mm, for example 22 mm.”) (see James page 6 – “Suitably, the ultraviolet bulb has no electrode.  That is to say it is an electrodeless bulb…”) (see James page 10 – “an electrodeless ultraviolet bulb…”), and wherein the chamber is defined by first and second boundaries that are separated by a distance that is greater than the outer diameter of the electrodeless bulb (Examiner’s note:  Examiner is broadly interpreting ‘a distance’ to include a space/gap formed as a result of the distance between the two electrodes 30, 32 as illustrated in James FIG. 1) (see James FIG. 1, first electrode 30 acting as a first boundary, and second electrode 32 acting as a second boundary, wherein the electrodes 30, 32 are separated by a distance that is greater than the outer diameter of the electrodeless ultraviolet bulb 10) (see James page 3 – “It will be appreciated that a distance will generally exist between the bulb and the electrodes…”), wherein the first electrode is physically positioned at the first boundary to excite a resonant circuit via the electrodes 30, 32 and thus to provide pulsed radio frequency excitation energy to the ultraviolet bulb 10 which emits ultraviolet radiation.  The enclosure 20 locates within tubular housing 70.  The housing 70 has a fluid inlet 72 and a fluid outlet 74 provided thereto.  In use, fluid flows from the inlet 72 past the enclosure 20 and towards the outlet 74.  As the fluid flows past the enclosure 20 it is irradiated with UV radiation produced by the ultraviolet bulb 10…the fluid is water and the dominant wavelength of emitted UV radiation is 254 nm.”) and wherein the first electrode, the second electrode, and the chamber form a first structure that is configured to capacitively couple the electromagnetic energy into the electrodeless bulb when the electrodeless bulb is positioned within the chamber between the first and second electrodes (see James FIG. 1, electrodeless ultraviolet bulb 10 is positioned within the enclosure 20 and between the first electrode 30 and the second electrode 32) (see James page 10 – “The energy generator may be a radio frequency energy generator or a microwave energy generator (e.g. a magnetron).”) (see James page 12 – “The electrodes 30, 32 connect via electrical contact points 40, 42 to radio frequency generator 60.  In use, the radio frequency generator acts as a pulsed radio frequency excitation system to excite a resonant circuit via the electrodes 30, 32 and thus to provide pulsed radio frequency excitation energy to the ultraviolet bulb 10 which emits ultraviolet radiation.”), and the electromagnetic energy radiated by the first electrode causes the electrodeless bulb to emit ultraviolet light to kill pathogens in the fluid or gas passing through the chamber (see James page 6 – “According to another aspect of the present invention there is provided an ultraviolet light source assembly comprising a first optically transparent electrode, electrically connectable to a radio frequency energy generator; a second said first and second electrodes are arranged to excite said ultraviolet bulb with radio frequency energy receivable from the generator.”) (see James page 10 – “The energy generator may be a radio frequency energy generator or a microwave energy generator (e.g. a magnetron).”) (see James page 12 – “The electrodes 30, 32 connect via electrical contact points 40, 42 to radio frequency generator 60.  In use, the radio frequency generator acts as a pulsed radio frequency excitation system to excite a resonant circuit via the electrodes 30, 32 and thus to provide pulsed radio frequency excitation energy to the ultraviolet bulb 10 which emits ultraviolet radiation.  The enclosure 20 locates within tubular housing 70.  The housing 70 has a fluid inlet 72 and a fluid outlet 74 provided thereto.  In use, fluid flows from the inlet 72 past the enclosure 20 and towards the outlet 74.  As the fluid flows past the enclosure 20 it is irradiated with UV radiation produced by the ultraviolet bulb 10…the fluid is water and the dominant wavelength of emitted UV radiation is 254 nm.”).
Espiau further teaches wherein a length of conduit/chamber or distance between two boundaries is less than a wavelength of an RF signal so that the conduit/chamber is sub-resonant (see Espiau paragraph 55 – “When used as a resonant cavity, at least one dimension of the waveguide is preferably an integer number of half-wavelengths long.”) (see Espiau paragraph 56 – “…where one axis of a rectangular prism-shaped waveguide 417 has a length that is one-half the wavelength of the microwave energy used…has a length that is equal to one wavelength of the microwave energy used…has 
However, the combination does not explicitly teach wherein the input port and the output port are in fluid communication with the chamber, the input port is configured to enable a fluid or gas to flow into and through the chamber so that a first portion of the fluid or gas flows between the first electrode and the electrodeless bulb and a second portion of the fluid or gas flows between the second electrode and the electrodeless bulb and the output port is configured to enable the fluid or gas to flow out of the chamber, a support structure configured to hold the electrodeless bulb between the first electrode and the second electrode, wherein the support structure includes a clamp configured to couple to the electrodeless bulb and a post coupled at a first end of the post to the chamber and at a second end of the post to the clamp, and a receptacle in fluid communication with the chamber, wherein the receptacle is configured to filter the pathogens in the fluid or gas, as recited in amended, independent claim 1, and as argued by Applicant on pages 11-14 of the Supplemental Remarks section filed on 12/27/2021.
Corresponding dependent claims 2-13, 15 and 17 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Additionally, similar analysis applies to now rejoined, amended, independent claim 18.  Specifically, James teaches a method of operating a purification system (see James FIG. 1) (see James page 6 – “According to another aspect of the present invention there is provided an ultraviolet light source assembly comprising a first 
producing, by a radio frequency (RF) signal source, a RF signal (see James FIG. 1, a radio frequency generator 60 including electrical contact points 40, 42) (see James page 10 – “The energy generator may be a radio frequency energy generator or a microwave energy generator (e.g. a magnetron).”) (see James page 12 – “The electrodes 30, 32 connect via electrical contact points 40, 42 to radio frequency generator 60.  In use, the radio frequency generator acts as a pulsed radio frequency excitation system to excite a resonant circuit via the electrodes 30, 32 and thus to provide pulsed radio frequency excitation energy to the ultraviolet bulb 10 which emits ultraviolet radiation.”);
conveying the RF signal to a first electrode of a lamp excitation conduit (see James FIG. 1, a tubular housing 70) that includes the first electrode (see James FIG. 1, a first electrode 30), a second electrode (see James FIG. 1, a second electrode 32) (see James page 6 – “According to another aspect of the present invention there is provided an ultraviolet light source assembly comprising a first optically transparent electrode, electrically connectable to a radio frequency energy generator; a second electrode, separate from said first electrode and electrically connectable to said radio frequency energy generator; and an ultraviolet bulb, wherein said first and second electrodes are arranged to excite said ultraviolet bulb with radio frequency energy receivable from the generator.”) (see James pages 11-12 – “First 30 and second 32 semi-cylindrical mesh optically transparent electrodes are provided within the enclosure 20 and locate proximal to the inner wall thereof…The electrodes 30, 32 connect via electrical contact points 40, 42 to radio frequency generator 60.  In use, the radio frequency generator acts as a pulsed radio frequency excitation system to excite a resonant circuit via the electrodes 30, 32 and thus to provide pulsed radio frequency excitation energy to the ultraviolet bulb 10 which emits ultraviolet radiation.”), an input port (see James FIG. 1, a fluid inlet 72), an output port (see James FIG. 1, a fluid outlet 74), and an internal chamber (see James FIG. 1, enclosure 20) configured to receive an electrodeless bulb that has an outer diameter (see James FIG. 1, an ultraviolet bulb 10 including an outer diameter) (see James page 3 – “…the ultraviolet light source comprises a single ultraviolet bulb.  Suitably, the single ultraviolet bulb nests within a region defined by the first and second electrodes.  It will be appreciated that a distance will generally exist between the bulb and the electrodes…The ultraviolet bulb may have any suitable shape and size…Typical bulb diameters are from 5 to 200 mm, for example 22 mm.”) (see James page 6 – “Suitably, the ultraviolet bulb has no electrode.  That is to say it is an electrodeless bulb…”) (see James page 10 – “an electrodeless ultraviolet bulb…”) (see James page 12 – “The enclosure 20 locates within tubular housing 70.  The housing 70 has a fluid inlet 72 and a fluid outlet 74 provided thereto.  In use, fluid flows from the inlet 72 past the enclosure 20 and towards the outlet 74.  As the fluid flows past the enclosure 20 it is irradiated with UV radiation produced by the ultraviolet bulb 10…the fluid is water and the dominant wavelength of emitted UV radiation is 254 nm.”), wherein Examiner’s note:  Examiner is broadly interpreting ‘a distance’ to include a space/gap formed as a result of the distance between the two electrodes 30, 32 as illustrated in James FIG. 1) (see James FIG. 1, first electrode 30 acting as a first boundary, and second electrode 32 acting as a second boundary, wherein the electrodes 30, 32 are separated by a distance that is greater than the outer diameter of the electrodeless ultraviolet bulb 10) (see James page 3 – “It will be appreciated that a distance will generally exist between the bulb and the electrodes…”), wherein the first electrode is physically positioned at the first boundary on a first side of the internal chamber (see James FIG. 1, first electrode 30 acting as a first boundary is physically positioned on a first (top) side of the chamber (enclosure 20)) and, when the electrodeless bulb is positioned within the internal chamber (see James FIG. 1, electrodeless ultraviolet bulb 10 is positioned within enclosure 20), the first electrode is outside the electrodeless bulb (see James FIG. 1, first electrode 30 is outside the electrodeless ultraviolet bulb 10), wherein the second electrode is physically positioned at the second boundary on a second side of the internal chamber opposite the first side of the internal chamber (see James FIG. 1, second electrode 32 acting as a second boundary is physically positioned on a second (bottom) side of the chamber (enclosure 20)) and, when the electrodeless bulb is positioned within the internal chamber (see James FIG. 1, electrodeless ultraviolet bulb 10 is positioned within enclosure 20), the first electrode and the second electrode are outside the electrodeless bulb and the electrodeless bulb is positioned between the first electrode and the second electrode (see James FIG. 1, first electrode 30 and second to excite a resonant circuit via the electrodes 30, 32 and thus to provide pulsed radio frequency excitation energy to the ultraviolet bulb 10 which emits ultraviolet radiation.  The enclosure 20 locates within tubular housing 70.  The housing 70 has a fluid inlet 72 and a fluid outlet 74 provided thereto.  In use, fluid flows from the inlet 72 past the enclosure 20 and towards the outlet 74.  As the fluid flows past the enclosure 20 it is irradiated with UV radiation produced by the ultraviolet bulb 10…the fluid is water and the dominant wavelength of emitted UV radiation is 254 nm.”) and wherein the first electrode, the second electrode, and the internal chamber form a first structure that is configured to capacitively couple an electromagnetic energy into the electrodeless bulb when the electrodeless bulb is positioned within the internal chamber between the first and second electrodes (see James FIG. 1, electrodeless ultraviolet bulb 10 is positioned within the enclosure 20 and between the first electrode 30 and the second electrode 32) (see James page 10 – “The energy generator may be a radio frequency energy generator or a microwave energy generator (e.g. a magnetron).”) (see James page 12 – “The electrodes 30, 32 connect via electrical contact points 40, 42 to radio frequency generator 60.  In use, the radio frequency generator acts as a pulsed radio frequency excitation system to excite a resonant circuit via the electrodes 30, 32 and thus to provide pulsed radio frequency excitation energy to the ultraviolet bulb 10 which emits ultraviolet radiation.”) and the electromagnetic energy radiated by the first electrode causes the electrodeless bulb to emit ultraviolet light to kill pathogens in the fluid or gas passing through the internal chamber (see James page 6 – “According to another aspect of the present invention there is provided an ultraviolet light source assembly comprising a first optically transparent electrode, electrically connectable to a radio frequency energy generator; a second electrode, separate from said first electrode and electrically connectable to said radio frequency energy generator; and an ultraviolet bulb, wherein said first and second electrodes are arranged to excite said ultraviolet bulb with radio frequency energy receivable from the generator.”) (see James page 10 – “The energy generator may be a radio frequency energy generator or a microwave energy generator (e.g. a magnetron).”) (see James page 12 – “The electrodes 30, 32 connect via electrical contact points 40, 42 to radio frequency generator 60.  In use, the radio frequency generator acts as a pulsed radio frequency excitation system to excite a resonant circuit via the electrodes 30, 32 and thus to provide pulsed radio frequency excitation energy to the ultraviolet bulb 10 which emits ultraviolet radiation.  The enclosure 20 locates within tubular housing 70.  The housing 70 has a fluid inlet 72 and a fluid outlet 74 provided thereto.  In use, fluid flows from the inlet 72 past the enclosure 20 and towards the outlet 74.  As the fluid flows past the it is irradiated with UV radiation produced by the ultraviolet bulb 10…the fluid is water and the dominant wavelength of emitted UV radiation is 254 nm.”), converting, by the first electrode, the RF signal into the electromagnetic energy that is radiated by the first electrode into the internal chamber (see James page 6 – “According to another aspect of the present invention there is provided an ultraviolet light source assembly comprising a first optically transparent electrode, electrically connectable to a radio frequency energy generator; a second electrode, separate from said first electrode and electrically connectable to said radio frequency energy generator; and an ultraviolet bulb, wherein said first and second electrodes are arranged to excite said ultraviolet bulb with radio frequency energy receivable from the generator.”), and transmitting the fluid or gas through the purification system, wherein the fluid or gas enters the input port, passes through the lamp excitation conduit, and exits the output port (see James page 12 – “The electrodes 30, 32 connect via electrical contact points 40, 42 to radio frequency generator 60.  In use, the radio frequency generator acts as a pulsed radio frequency excitation system to excite a resonant circuit via the electrodes 30, 32 and thus to provide pulsed radio frequency excitation energy to the ultraviolet bulb 10 which emits ultraviolet radiation.  The enclosure 20 locates within tubular housing 70.  The housing 70 has a fluid inlet 72 and a fluid outlet 74 provided thereto.  In use, fluid flows from the inlet 72 past the enclosure 20 and towards the outlet 74.  As the fluid flows past the enclosure 20 it is irradiated with UV radiation produced by the ultraviolet bulb 10…the fluid is water and the dominant wavelength of emitted UV radiation is 254 nm.”).
 wherein a length of conduit/chamber or distance between two boundaries is less than a wavelength of an RF signal so that the conduit/chamber is sub-resonant (see Espiau paragraph 55 – “When used as a resonant cavity, at least one dimension of the waveguide is preferably an integer number of half-wavelengths long.”) (see Espiau paragraph 56 – “…where one axis of a rectangular prism-shaped waveguide 417 has a length that is one-half the wavelength of the microwave energy used…has a length that is equal to one wavelength of the microwave energy used…has a length that is 1 ½ wavelengths of the microwave energy used.”) (see Espiau paragraphs 60-61) (see Espiau paragraphs 63-65).
However, the combination does not explicitly teach the input port is configured to enable a fluid or gas to flow into and through the internal chamber so that a first portion of the fluid or gas flows between the first electrode and the electrodeless bulb and a second portion of the fluid or gas flows between the second electrode and the electrodeless bulb and the output port is configured to enable the fluid or gas to flow out of the internal chamber, and wherein the purification system includes a support structure configured to hold the electrodeless bulb between the first electrode and the second electrode, wherein the support structure includes a clamp configured to couple to the electrodeless bulb and a post coupled at a first end of the post to the internal chamber and at a second end of the post to the clamp, and a receptacle in fluid communication with the internal chamber, wherein the receptacle is configured to filter the pathogens in the fluid or gas, wherein the fluid or gas enters the input port, passes through the internal chamber, and exits the output port, as recited in now rejoined, amended, independent claim 18.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773